Case 2:21-cv-01661-WBV-DPC Document 1-2 Filed 09/07/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

AKEM HOLDEN, §
§
Plaintiff, § CIVIL ACTION NO.
§
v. § [Removed from the Civil District Court of
§ Orleans Parish, Louisiana]
SERCO INC., JOHN C. §
TEDDERHAIMFIELD AND ACE § JURY DEMANDED
AMERICAN INSURANCE COMPANY §
§
Defendants.
VERIFICATION

STATE OF TENNESSEE

COUNTY OF

I, JOHN TEDDER-HAIRFIELD, state as follows:

I have been named as a defendant in the above referenced case;

I was served with suit and citation by certified mail on August 4, 2021;

I have read and given thoughtful consideration to assertions contained in the Notice of
Removal being filed on my behalf in the captioned matter in the United States District Court,
Eastern District of Louisiana, especially, those assertions pertaining to my State of Citizenship;

I hereby certify that the information contained therein as to service of suit on me and my

State of citizenship is true, accurate, correct and complete to the best of my knowledge.

08/26/21

JOHN TEDDER-HAIRFIELD DATE

 

 

EXHIBIT

b

 
